SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this appeal is DISMISSED.
We assume the parties’ familiarity with the underlying facts and procedural history of this case. It is not clear from which order or judgment appellants Christopher Earl Strunk and H. William Van Allen, pro se, appeal.
The district court denied Strunk and Van Allen permission to intervene in this action, however. Because neither Strunk *918nor Van Allen are parties to this case, each lacks standing to appeal the final judgment of the district court. See Farmland Dairies v. Comm’r of New York State Dep’t of Agric. & Mkts., 847 F.2d 1038, 1043 (2d Cir.1988) (noting that only proper parties of record may appeal adverse judgments). To the extent that Strunk and Van Allen appeal from the district court’s September 19, 2003 order modifying the preliminary injunction to include other intervenorplaintiffs, the notice of appeal, filed on October 24, 2003, was untimely, and this Court lacks jurisdiction to consider it. See Fed. R.App. P. 4(a)(1); Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978) (noting that the timely filing of an appeal is “mandatory and jurisdictional”). Finally, to the extent that Strunk and Van Allen appeal from the district court’s March 2004 order denying their motion to intervene, Strunk and Van Allen have waived any challenge to that decision by faffing to raise any argument regarding that order in their appellate brief. See LoSacco v. City of Middletown,, 71 F.3d 88, 92-93 (2d Cir. 1995). In any event, because the district court did not abuse its discretion in denying the motion to intervene, such a challenge would lack merit. See Farmland Dairies, 847 F.2d at 1043-44.
For the foregoing reasons, this appeal is DISMISSED.